IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                              Assigned on Briefs July 9, 2003

                 STATE OF TENNESSEE v. JAMES A. McCURRY

                  Direct Appeal from the Circuit Court for Madison County
                          No. 02-119    Roy B. Morgan, Jr., Judge



                  No. W2002-02870-CCA-R3-CD - Filed November 26, 2003


The defendant was charged with driving on a revoked license and misdemeanor evading arrest. The
jury found him not guilty of driving on a revoked license and guilty of evading arrest. The defendant
contends on appeal that the evidence was insufficient to support the verdict. The judgment of the
trial court is affirmed.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which GARY R. WADE, P.J., and
ROBERT W. WEDEMEYER , J., joined.

George M. Googe, District Public Defender, and Stephen P. Spracher, Assistant District Public
Defender, for the appellant, James A. McCurry.

Paul G. Summers, Attorney General and Reporter; Elizabeth B. Marney, Assistant Attorney General;
James G. (Jerry) Woodall, District Attorney General; and Jody S. Pickens, Assistant District
Attorney General, for the appellee, State of Tennessee.


                                            OPINION

       The defendant, James A. McCurry, was charged with driving on a revoked license and
misdemeanor evading arrest. A jury found the defendant not guilty of driving on a revoked license,
but did find him guilty of misdemeanor evading arrest. The defendant timely filed his notice of
appeal. The defendant contends on appeal that the evidence is insufficient to support the conviction
for evading arrest. The judgment of the trial court is affirmed.

                                               Facts

       Officer Julian Wiser testified that while on patrol during the evening hours of December 5,
2001, he spotted the defendant driving a vehicle that the officer passed going in the opposite
direction. Officer Wiser was aware that the defendant had an outstanding warrant for a probation
violation at that time. The officer turned his car around and followed the vehicle for approximately
two blocks. The suspect vehicle turned into a driveway, and the officer pulled in behind the vehicle.
Officer Wiser did not activate his blue lights or siren at any time. The driver exited the vehicle and
ran. Officer Wiser got out of his patrol car and exclaimed, “stop Ant.”1 The officer chased the
suspect on foot but did not apprehend him at that time. Officer Wiser returned to his vehicle
approximately thirty minutes after the chase had begun. He then ran the license plate of the
abandoned vehicle and discovered that it was registered to the defendant’s mother. The defendant
was arrested at a later date and charged with driving on a revoked license and misdemeanor evading
arrest.

        The defendant testified that he was a passenger in the vehicle and not the driver. He stated
that after the officer chased the driver, he got out of the car and walked into the house where the
vehicle was parked. The defendant testified that the radio was playing in the car, and he did not hear
the officer call out his name. He said that at the time of this incident, he knew that he had an
outstanding warrant for his arrest.

       At trial, it was stipulated that on the date of this incident, the defendant’s driver’s license was
revoked, and he had an outstanding arrest warrant. The jury found the defendant not guilty of
driving on a revoked license, but found him guilty of misdemeanor evading arrest.

                                                        Analysis

         The defendant contends on appeal that the evidence was insufficient to support the conviction
for evading arrest. It was undisputed that the defendant’s driver’s license was revoked at the time
of this incident. Therefore, he submits that the only question for the jury regarding the driving on
a revoked license charge was whether the defendant was driving the vehicle. He argues that based
on the jury’s finding of not guilty, the jury found that he was not the driver of the vehicle. Hence,
he was not the person the officer was chasing and attempting to arrest. Additionally, his leaving the
car and entering the house was not evading arrest because the officer had not commenced an arrest
of the defendant.

        When a defendant challenges the sufficiency of the evidence, we review that claim according
to certain well-settled principles. A verdict of guilty, rendered by a jury and “approved by the trial
judge, accredits the testimony of the” State’s witnesses and resolves all conflicts in the testimony in
favor of the State. State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994); State v. Harris, 839 S.W.2d
54, 75 (Tenn. 1992). Thus, although the accused is originally cloaked with a presumption of
innocence, the jury verdict of guilty removes this presumption “and replaces it with one of guilt.”
State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). Hence, on appeal, the burden of proof rests
with the defendant to demonstrate the insufficiency of the convicting evidence. Id. The relevant
question the reviewing court must answer is whether any rational trier of fact could have found the


        1
            The defendant testified that his street name is “A nt Banks.”

                                                            -2-
accused guilty of every element of the offense beyond a reasonable doubt. See Tenn. R. App. P.
13(e); Harris, 839 S.W.2d at 75.

        In making this decision, we are to accord the State “the strongest legitimate view of the
evidence as well as all reasonable and legitimate inferences that may be drawn therefrom.” See
Tuggle, 639 S.W.2d at 914. As such, this Court is precluded from re-weighing or reconsidering the
evidence in evaluating the convicting proof. State v. Morgan, 929 S.W.2d 380, 383 (Tenn. Crim.
App. 1996); State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Moreover, we may
not substitute our own “inferences for those drawn by the trier of fact from circumstantial evidence.”
Matthews, 805 S.W.2d at 779. While the trier of fact must able to “determine from the proof that all
other reasonable theories except that of guilt are excluded,” a criminal offense may be established
exclusively by circumstantial evidence. State v. Jones, 901 S.W.2d 393, 396 (Tenn. Crim. App.
1995); see also, e.g., State v. Tharpe, 726 S.W.2d 896, 899-900 (Tenn. 1987).

      With these principles in mind, we turn to the statutory definition of evading arrest. According
to Tennessee Code Annotated section 39-16-603, “it is unlawful for any person to intentionally flee
by any means of locomotion from anyone the person knows to be a law enforcement officer if the
person: (A) knows the officer is attempting to arrest the person; or (B) has been arrested.” Tenn.
Code Ann. § 39-16-603 (a)(1)(A), (B). Applying this definition to the facts of the instant case, we
conclude that the evidence is sufficient to support the defendant’s conviction.

        The defendant concedes in his brief that seemingly inconsistent verdicts are not grounds for
reversal if there is sufficient evidence to establish guilt of the convicted offense. See Wiggins v.
State, 498 S.W.2d 92, 94 (Tenn. 1973), State v. Hayes, 7 S.W.3d 52, 56 (Tenn. Crim. App. 1999).
“Consistency in the verdicts is not necessary as each count of an indictment is to be regarded as a
separate indictment.” Wiggins, 498 S.W.2d at 93 (citing Dunn v. United States, 284 U.S. 390, 52
S. Ct. 189, 76 L. Ed. 356 (1932)).

        It is clear from the record that Officer Julian attempted to arrest the driver of the vehicle,
whom he identified as the defendant. The vehicle involved in this incident was registered to the
defendant’s mother. The officer knew the defendant previously and was aware that the defendant
had an outstanding arrest warrant. The defendant testified that he knew he had an outstanding arrest
warrant on the night of this incident. The defendant ran and ignored the officer’s command to stop.
It was reasonable for the jury to find that the defendant knew the officer was attempting to arrest
him, because the officer commanded the defendant to stop using his street name and the defendant
knew that he had an outstanding warrant. The evidence was sufficient to support the conviction.




                                                 -3-
                                    Conclusion

Based on the foregoing and the record as a whole, the judgment of the trial court is affirmed.




                                               ___________________________________
                                               JOHN EVERETT WILLIAMS, JUDGE




                                         -4-